Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,375,612 here as Pat ‘612 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 anticipate claims 22-43. 
With respect to Claim 22, Pat ‘612 discloses A thermal management assembly comprising: an electronics board assembly configured for controlling thermal cycling of a heat pump electrically connected thereto, wherein the electronics board assembly comprises at least two circuit boards with a space therebetween, wherein at least one circuit board includes one or more high power components; one or more airflow sources that control airflow from a heat sink of the heat pump when connected to the electronics board assembly; and wherein the space between the at least two circuit board is enclosed sufficiently so that a negative pressure within the space by operation of the one or more airflow sources draws air into the space, thereby cooling the electronics board assembly concurrent with cooling of a heat sink of the heat pump during thermal cycling of the heat pump (Claim 1). 
With respect to Claim 23, Claim 1 of Pat ‘612 discloses one or more air tubes or conduits extending between an intake to an outlet, wherein the outlet is positioned near at one end of the electronics board assembly when electrically connected thereto and the intake is positioned near an opposite end of the electronics board assembly further from the heat pump, wherein the negative pressure created within the space draws air into the space from the outlet of the one or more air tubes (Claim 1). 
With respect to Claim 24, Pat ‘612 discloses wherein the one or more air tubes or conduits comprises a pair of air tubes or conduits, one on each side of the electronics board assembly (Claim 2).
With respect to Claim 25, Pat ‘612 discloses wherein the one or more air tubes or conduits are each positioned along a side of the space defined between the at least two circuit boards, thereby enclosing the space therebetween (Claim 3).
With respect to Claim 26, Pat ‘612 discloses wherein each of the one or more air tubes or conduit has a square or rectangular cross-section (Claim 4).
With respect to Claim 27, Pat ‘612 discloses wherein the one or more air tubes or conduits have a cross-sectional shape of any of: a circle, an oval, a triangle, a regular polygon, an irregular polygon, or any combination thereof (Claim 5). 
Claims 28-38 are rejected respectfully by claims 6-16 of Pat ‘612. 
With respect to Claim 39, Pat ‘612 discloses a method of thermally cooling a heat pump system, the methods comprising: operating one or more fans to control airflow from a heat sink thereby cooling the heat sink; controlling airflow from the heat sink so as to cool the heat sink; and drawing air into a space between two circuit boards in an electronics boards assembly that controls operation of the heat pump, by operating the one or more fans, thereby cooling the electronic board assembly concurrent with cooling of the heat sink (Claim 17). 
Claims 40-44 are rejected respectfully by claims 18-21 of Pat ‘612. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Babock (U.S 2009/0284931 A1) in view of Bell (U.S 2009/0293499 A1). 
In regards to Claim 39, Babock discloses a method of thermally cooling an electrical system (Fig.5), the methods comprising: having an airflow (Fig.5) for a heat sink (Fig.2, #17) thereby cooling the heat sink (Fig.5, airflow through the intake plenum would cool the heatsink); the airflow from the heat sink so as to cool the heat sink (Fig.2-5); and drawing air into a space between two circuit boards (Fig.2, #14/15, which are two circuit boards separated by an air channel) in an electronics boards assembly that controls operation of the heat pump (Fig.2, #15/14 are consider an electronics board assembly having two PCB’s spaced apart), thereby cooling the electronic board assembly concurrent with cooling of the heat sink (Fig.2-5, the cooling air would cool the board assembly and said heat sinks #17).
Babock fails to disclose: Operating one or more fans to control an airflow and electronics boards assembly that controls operation of the heat pump
However, Bell discloses: Operating one or more fans (Fig.2a, #212) to control an airflow and electronics boards assembly (Fig.2a, #200) that controls operation of the heat pump (Abstract and paragraph [0134], which discloses that each TE module includes a PCB which controls the operations of the heat pump, as such the office notes that with the combination of Babock in view of Bell, the electrical assembly having two PCB spread apart including heat sinks (as taught by Babock) would be modified such that the electrical assembly includes a set of fans and controls the operation of a heat pump system (as taught by Bell) to dissipate heat generated by the components mounted on said PCB’S).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the electrical assembly having two PCB spread apart including heat sinks (as taught by Babock) such that the electrical assembly includes a set of fans and can controls operations of a heat pump system (as taught by Bell) to dissipate heat generated by the components mounted on said PCB’S. By including fans to the electrical assembly which can control the operation of a heat pump system, would allow for better heat dissipation from the plurality of heat generating components controlling the operations of the heat pump system. 
Additionally, Claim 39 has been indicated to be a functional claim “two circuit boards in an electronics boards assembly that controls operation of the heat pump” as "intended use", such that the manner of operating the device does not differentiate apparatus claim from the prior art, see MPEP 2114 II Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); therefore, two circuit boards disclosed by Babock fulfill the limitation set forth.
In regards to Claim 40, Babock in view of Bell disclose the method of claim 39 wherein drawing air into the space comprises creating a negative pressure within the space by operating the one or more fans (Bell, Fig.2a, disclose fan #212 pulling air (as taught by Bell) through the space between two PBC’S (as taught by Babock) such that the office notes by pulling air out would result in a negative pressure between said boards). 

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Flavin (U.S 2019/0320555 A1) in view of Bell (U.S 2009/0293499 A1). 
In regards to Claim 39, Flavin discloses a method of thermally cooling an electrical system, the methods comprising: operating one or more fans (Fig.2, #28) to control airflow from a heat sink thereby cooling the heat sink (Fig.4, #57); controlling airflow from the heat sink so as to cool the heat sink (Fig.5 and paragraph [0027], which discloses the fans providing an airflow to cool the heat sink); and drawing air into a space between two circuit boards (Fig.5, #60/70) in an electronics boards assembly that controls operation of the heat pump (Fig.6), by operating the one or more fans, thereby cooling the electronic board assembly concurrent with cooling of the heat sink (Fig.5-6 and paragraph [0028-29], when operating fans #28 to allow an airflow through a space between two circuit boards to cool said PCB’S and heatsink together). 
Flavin fails to disclose: cooling a heat pump system.
However, Bell discloses: cooling a heat pump system (Fig.2a, #200 is a heat pump system being cooled by one or more fans, as such the office notes that with the combination Flavin in view of Bell, the electrical system including one or more fans and two circuit boards spaced apart (as taught by Flavin) would be modified, such that the two circuit boards can control a heat pump system (as taught by Bell) to control the operations of a heat pump to cooling or heating). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the electrical system including one or more fans and two circuit boards spaced apart (as taught by Flavin) would be modified, such that the two circuit boards can control a heat pump system (as taught by Bell) to control the operations of a heat pump to cooling or heating. By modifying the circuit boards to operate a heat pump system is obvious to one of ordinary skill in the art, as the modification would yield predictable results, i.e., control the operations of a heat pump. 
Additionally, Claim 39 has been indicated to be a functional claim “two circuit boards in an electronics boards assembly that controls operation of the heat pump” as "intended use", such that the manner of operating the device does not differentiate apparatus claim from the prior art, see MPEP 2114 II Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); therefore, two circuit boards disclosed by Flavin fulfill the limitation set forth.
In regards to Claim 40, Flavin in view of Bell disclose the method of claim 39, wherein drawing air into the space comprises creating a negative pressure within the space by operating the one or more fans (Flavin, Fig.5, discloses fans #28 at the rear, such that air is being pulled in which creates a negative pressure within the space between the two circuit boards #60). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 22, no prior art fairly suggests or discloses the limitation set forth on 8/8/2022.
In regards to Claim 22, no prior art fairly suggests or discloses “wherein the space between the at least two circuit board is enclosed sufficiently so that a negative pressure within the space by operation of the one or more airflow sources draws air into the space, thereby cooling the electronics board assembly concurrent with cooling of a heat sink of the heat pump during thermal cycling of the heat pump”, in conjunction with the remaining elements. 
Dependent claims 23-39 are allowably by virtue of their dependency from claim 22.
Claims 41 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 41, no prior art fairly suggests or discloses “wherein the air is drawn through one or more air tubes or conduits”.
 Dependent claims 42-43 are allowably by virtue of their dependency from claim 41.
In regards to Claim 44, no prior art fairly suggests or discloses “ isolating airflow from the heat sink from air drawn through the electronics board assembly by a partition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peters (U.S 4,848,090) – Discloses an apparatus which include a circuit board having a heat generating component coupled to a heat pipe which includes a heat sink which is cooled via an airflow. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835